Citation Nr: 9927135	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-23 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a gastric ulcer.

2.  Entitlement to a rating in excess of 10 percent for 
status post left medial meniscectomy, with medial collateral 
ligament laxity.

3.  Entitlement to a rating in excess of 10 percent for left 
knee degenerative arthritis.

4.  Entitlement to a rating in excess of 10 percent for 
tension headaches.

5.  Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1974 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
status post left medial meniscectomy and assigned a 10 
percent rating effective from the date of the initial claim, 
granted service connection for tension headaches and assigned 
a noncompensable rating effective from the date of the 
initial claim, granted service connection for left ear 
hearing loss and assigned a noncompensable rating effective 
from the date of the initial claim, and denied service 
connection for cysts of the head, for sinusitis, for gastric 
ulcer, for depression, and for right ear hearing loss.  The 
veteran perfected appeals as to all of the issues considered 
by the RO in May 1997.  At the June 1998 hearing at the RO, 
the veteran withdrew the appeals pertaining to the sinusitis, 
depression, and right ear hearing loss.  Accordingly, those 
issues will not be considered herein.  

By rating action in April 1999, the RO granted service 
connection and a 10 percent rating for retention cysts of the 
right maxillary and left sphenoid sinuses (claimed as cysts 
of the head area).  Since this is considered a complete grant 
of the benefit sought on appeal, that issue will not be 
considered herein.  In April 1999, the RO also granted a 10 
percent rating for tension headaches, effective from the date 
of the initial claim.  The veteran has continued his appeal 
with regard to this issue.  

Additionally, by rating action in April 1999, the RO granted 
service connection and a 10 percent rating for left knee 
degenerative arthritis, as secondary to the service-connected 
disability of status post left medial meniscectomy with 
medial collateral ligament laxity.  The RO noted that this 
was considered to be a partial grant of all benefits sought 
on appeal with regard to the issue of evaluation of the left 
knee.  Since the RO has assigned separate ratings for the 
left knee degenerative arthritis and for the portion of the 
left knee disability manifested by instability, the Board has 
characterized these as two separate issues on the first page 
of the decision.  The Board also notes that these issues will 
be discussed in the Remand following the decision.

In a recent case, Fenderson v. West, 12 Vet. App. 119 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case with regard to the following 
issues on appeal:  status post left medial meniscectomy, 
tension headaches, and left ear hearing loss--and a claim for 
an increased rating of a service connected disability.  
Accordingly, those issues for appellate consideration are 
reflected on the first page of this decision in accordance 
with Fenderson.  

The Board also notes that it appears, based on the veteran's 
RO hearing in June 1998, that he may be claiming service 
connection for tinnitus.  As this issue has not been 
addressed by the RO, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  There is no medical evidence of a current gastric ulcer. 

2.  The claim for service connection for a gastric ulcer is 
not plausible.

3.  All relevant evidence necessary for an equitable 
disposition of the appeals concerning headaches and hearing 
loss has been obtained by the RO. 

4.  The veteran's service-connected tension headaches are 
manifested by frequent headaches, which are not of such 
severity as to be classified as prostrating.

5.  The veteran's left ear hearing loss is manifested by 
average pure tone thresholds at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz of 31 decibels in the right ear, with speech 
discrimination ability of 100 percent; these clinical 
findings correspond to level I hearing acuity in the left 
ear; the veteran's non-service-connected right ear 
corresponds to level I hearing acuity.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a gastric 
ulcer is not well grounded. 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1999); 38 C.F.R. § 3.310 (1998).  

2.  The veteran's service-connected tension headaches are not 
more than 10 percent disabling, according to regulatory 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, and 4.124a, 
Diagnostic Code 8100 (1998).

3.  The veteran's left ear hearing loss is not compensable, 
according to regulatory criteria.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 3.383(a)(3), 
4.1, 4.2, 4.7, 4.10, 4.85, Tables VI and VII, Diagnostic Code 
6100 (prior to and effective June 10, 1999). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a gastric ulcer

Service medical records show that on several occasions the 
veteran complained of stomach problems.  In July 1975 he 
reported having epigastric distress, and mild tenderness over 
the epigastric area was noted.  In December 1976 he 
complained of abdominal flu, and the assessment was 
gastroenteritis.  In October 1981 he complained of abdominal 
cramps for the three days prior.  In August 1985 he 
complained of a two week history of intermittent epigastric 
pain, not reduced by antacids.  The assessment was abdominal 
pain.  In September 1985 he was seen for gastrointestinal 
problems.  He underwent a UGI which showed minimal 
gastroesophageal reflux.  An OCG showed a normal gallbladder 
study.  In October 1985, examination showed that he had mild 
epigastric tenderness and reflux symptoms.  On a Report of 
Medical History dated in March 1986, the veteran reported 
having stomach problems, and responded "yes" to having 
stomach, liver, or intestinal trouble.  It was noted that he 
had reflux, which was not considered disabling.  On a Report 
of Medical History prepared in February 1992, in conjunction 
with separation from service, he responded "yes" to having 
stomach, liver, or intestinal trouble, and it was noted that 
he had a diagnosis of gastroesophageal reflux.  

VA medical center (VAMC) outpatient treatment records showed 
that in November 1996 the veteran complained of frequent 
indigestion.  In February 1997 he complained of abdominal 
pain and underwent an endoscopy which showed a small gastric 
ulcer.  

On a VA examination of the stomach in February 1997 the 
veteran reported having long-standing abdominal pain, dating 
back to 1977-1978.  He claimed that in service he began to 
notice the onset of recurrent bouts of right upper quadrant 
pain.  He reported having bouts of pain, just right of the 
epigastric area, approximately twice a month, and reported 
that the pain came usually during the daytime, but 
occasionally woke him from sleep.  The diagnosis was 
abdominal pain of unclear etiology.  An endoscopy showed a 1 
x .5 centimeter gastric ulcer.  The impression was abdominal 
pain secondary to peptic ulcer disease, requiring medication.  

In June 1998 the veteran testified at a hearing at the RO.  
His representative contended that the gastric ulcer was 
probably misnamed for a specific stomach problem, and 
indicated that the veteran had stomach problems and had 
undiagnosed pain in that area.  The veteran claimed that part 
of his stomach pain was caused by the extensive amounts of 
Motrin that he was taking.  

On VA examination in July 1998 the veteran reported that his 
abdominal pain symptoms dated back to 1975 and 1976 when he 
started complaining of epigastric pain, right upper quadrant 
pain, and acid reflux.  He claimed that his symptoms had been 
persistent since then.  The diagnosis was abdominal pain.  It 
was noted that he had a gastric ulcer the year prior, which 
was probably a non-steroidal, anti-inflammatory, drug-induced 
gastric ulcer.  It was also noted that although he had been 
taking Prilosec, the symptoms persisted.  The etiology of the 
abdominal pain was noted to be unclear.  An upper endoscopy 
showed no residual gastric ulcer.  

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131.

The law provides that a claimant for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The VA 
has the duty to assist a claimant in developing facts 
pertinent to the claim, if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is, a claim which is plausible.  
If he has not presented a well grounded claim, her appeal 
must fail, and there is no duty to assist him further in the 
development of her claim, as any such development would be 
futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

As explained below, the Board finds that the veteran's claim 
for service connection for a gastric ulcer is not well 
grounded.  To sustain a well grounded claim, the veteran must 
provide evidence demonstrating that the claim is plausible; 
mere allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. App. 
19 (1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a ); Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran may alternatively establish a well grounded claim 
for service connection under the chronicity provisions of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that that same condition currently exists.  Such 
evidence must be medical, unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded, if the evidence shows that the condition was 
observed during service or any applicable presumption and 
continuity of symptomatology 
was demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  As explained 
below, a gastric ulcer has not been shown to have been a 
chronic condition which began in service.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King, supra.  

The veteran contends that his gastric ulcer had an onset 
during service and that he has residual disability from the 
gastric ulcer.  The threshold requirement that must be met in 
any claim of service connection is that the disability 
claimed must be shown to be present.  38 U.S.C.A. §§ 1110, 
1131, Caluza, supra.  Here, the veteran has not submitted any 
competent (medical) evidence that he currently has a gastric 
ulcer.  Therefore, he has failed to satisfy the threshold 
Caluza requirement for well-grounded claims of service 
connection.  Lay statements, such as the veteran's own 
assertions, are not competent evidence in this matter.  As a 
layperson, he does not have the expertise to establish a 
medical diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Service medical records, although showing that the veteran 
was treated for gastric symptoms, do not make reference to 
findings of or diagnosis of a gastric ulcer.  On VA 
examination in February 1997 he reported having long-standing 
abdominal pain, dating back to service, and an endoscopy 
showed a gastric ulcer.  On VA examination in July 1998, an 
upper endoscopy showed no residual gastric ulcer, and the 
examiner indicated that his gastric ulcer the year prior was 
probably a non-steroidal, anti-inflammatory, drug-induced 
gastric ulcer.  Without medical evidence of a current 
disability related to service, the claim of service 
connection for a gastric ulcer is not well-grounded.  Caluza, 
supra.  


Entitlement to ratings in excess of the initial ratings 
assigned

The Board is satisfied that all relevant facts have been 
properly developed to the extent possible by the RO and that 
no further development is required to comply with the duty to 
assist the veteran as mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 which require that each disability 
be viewed in relation to its entire recorded history, that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition, and that each disability be 
considered from the point of view of the veteran working or 
seeking work.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath, 
supra.  As indicated above, the Court recently noted a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  The Court held that the rule, 
pertaining to claims for an increased rating, from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary importance.") 

is not applicable to the assignment of an initial rating for 
a disability, following an initial award of service 
connection.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found--a practice known as "staged 
ratings".  Fenderson v. West, 12 Vet. App. 119 (1999).  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.

Tension headaches

By rating action in May 1997 the RO granted service 
connection for tension headaches and assigned a non-
compensable evaluation, pursuant to Diagnostic Code 8100, 
effective from the date of the initial claim, October 1, 
1996.  

Service medical records show that the veteran was treated for 
chronic headaches during service.  On a Report of Medical 
History, prepared in conjunction with this separation 
examination in February 1992, he responded "yes" to having 
frequent or severe headaches, and reported that he had 
migraine headaches for the past three years.  It was noted 
that the diagnosis was migraines, not incapacitating, and not 
considered disabling.

VAMC outpatient treatment records showed that in December 
1993 the assessment was possible tension headaches.  In 
September 1996 the veteran complained of migraine headaches, 
both temporal and back of the head.  He reported having 
chronic headaches, almost daily, which were relieved by 
Motrin.  In December 1996 he was seen for follow-up for 
headaches, and the assessment was chronic headaches.  

On VA examination in October 1996 the veteran reported that 
his headaches occurred approximately three times a week and 
lasted for 24 to 36 hours.  He reported that these headaches 
were not disabling in severity and were helped by Motrin.  
There was no nausea, vomiting, or visual change associated 
with them.  He reported that the headaches were similar, 
without progressive worsening or change in frequency, over 
the past ten years.  The quality of the headaches was 
reported to be "bi-retro-orbital", like a squeezing feeling 
in the eyes or a sharp pain in the mid nuchal area.  
Neurological examination showed that the veteran's cranial 
nerves II through XII were unremarkable in detail.  It was 
noted that the veteran's headaches did not really meet the 
criteria for a migraine and they were not of disabling 
severity.  The diagnosis was that his headaches would be most 
consistent with tension headaches or perhaps sinus headaches.  
It was noted that the veteran did not have any tenderness 
over his maxillary or frontal sinuses.  It was also noted 
that he suffered from depression and that this could 
sometimes exacerbate headaches.

In June 1998 the veteran testified at a hearing at the RO.  
The veteran's representative contended that the frequency of 
the veteran's tension headaches was documented showing that 
he had headaches basically three times a week, lasting 
twenty-four to thirty-six hours a piece.  The representative 
noted that although the headaches were not migraines, and did 
not prostrate him so that he could not do anything, they were 
annoying.  It was noted that the veteran took 800 mg of 
Motrin for his headaches and for his knee pain.  The veteran 
indicated that he started taking Motrin while he was in 
service, after he hurt his knee, and that at the same time he 
started having trouble with headaches.  

On VA examination in June 1998 the veteran described his 
headaches as starting bi-frontal and temporally, with 
increasing severity and localization behind and above the 
left eye and the left occiput.  He described the feeling as 
if "vice tongs" were placed in his eyebrows and the occiput 
was squeezed tight and then lifted.  He claimed that at the 
beginning of the headaches, the use of Motrin might help and 
prevent the more severe component from developing, but at 
times it was not successful.  He reported that his headaches 
might last for hours or days, and if he slept, the headaches 
might be better on awakening.  He described the pain as 
steady, rather than sharp or pounding.  There was no effect 
on his vision, nor did he have other neurological side 
effects, and his gastrointestinal tract was not affected.  He 
experienced these headaches about 1 to 3 times weekly and if 
one occurred while he was working, he tried using the 
medication and "toughing it out", but on occasion he had to 
stop and rest.  He reported that he worked as a coin and 
currency technician and his headaches had not yet interfered 
with his employment.  Cranial nerve examination was normal, 
including visual fields and funduscopic examination.  No 
bruits were heard.  Gait testing was normal and coordination 
tests were carried out skillfully.  The examiner indicated 
that the veteran had a muscle contraction, vascular type of 
headache, of variable severity ranging from mild to severe, 
but incapacitating him only infrequently.  

By rating action in April 1999, the RO assigned a 10 percent 
rating for the veteran's tension headaches, pursuant to 
Diagnostic Code 8100 (migraine headaches).  Although migraine 
headaches have not been diagnosed, there is no specific 
rating code for tension headaches.  Therefore, the veteran's 
tension headaches will be rated analogously to migraine 
headaches.  38 C.F.R. § 4.20.

A 10 percent rating is warranted for migraine headaches, with 
characteristic prostrating attacks, averaging one in 2 months 
over the last several months.  For migraine headaches with 
characteristic prostrating attacks, occurring on an average 
once a month over last several months, a 30 percent 
evaluation is warranted. Migraine headaches, with very 
frequent, completely prostrating and prolonged attacks, 
productive of severe economic inadaptability, are to be rated 
as 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

On VA examination in October 1996 the veteran reported that 
his headaches occurred approximately three times a week and 
lasted for 24 to 36 hours.  He indicated that the headaches 
were not disabling in severity and were helped by Motrin.  
The diagnosis was that his headaches would be most consistent 
with tension headaches or perhaps sinus headaches.  On VA 
examination in 1998 he reported using Motrin at the beginning 
of the headaches, which would help by preventing the more 
severe component from developing, but at times it was not 
successful.  He reported that his headaches occurred one to 
three times weekly, and lasted hours or days.  He described 
the pain as steady, rather than sharp or pounding.  There was 
no effect on his vision, nor did he have other neurological 
side effects, and his gastrointestinal tract was not 
affected.  If a headache occurred while he was working, he 
tried using the medication and "toughing it out", but on 
occasion he had to stop and rest.  He reported that his 
headaches had not yet interfered with his employment. It was 
noted that he had a muscle contraction vascular type of 
headaches of variable severity, rating from mild to severe, 
and only incapacitating him infrequently.  While he has 
reported having frequent headaches, they have not been 
described as disabling, have not impacted his work, and he 
has stated that the headaches are controllable to some extent 
with Motrin.  In reviewing the record, it is clear that while 
the veteran does experience rather frequent headaches, they 
are not of such severity as to be prostrating.  A rating 
higher than 10 percent would require evidence of 
characteristic prostrating attacks occurring on average once 
a month, which is simply not demonstrated by the evidence of 
record.  

The veteran has provided no evidence of excessive time off 
from work or hospitalization due to his headaches or any 
other evidence that would indicate that the criteria set 
forth in the rating schedule are inadequate to evaluate his 
headaches.  Indeed, he has reported that his headaches have 
not impacted his work.  Thus, there is no basis to consider 
assignment of an extraschedular rating for the disability.  
38 C.F.R. § 3.321.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Therefore, a 
rating in excess of 10 percent is not warranted.

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected tension 
headaches, as dictated in Fenderson, and finds that at no 
time since he filed his claim for service connection have the 
service-connected tension headaches been more disabling than 
10 percent.

Left ear hearing loss

On VA examination in October 1996, audiological readings, in 
decibels, at 500, 1000, 2000, 3000, and 4000 Hertz were as 
follows:  15, 15, 10, 10, and 25 for an average of 15 in the 
right ear, and 10, 15, 15, 30, and 65 for an average of 31 in 
the left ear; and speech recognition ability was at 100 
percent in the right ear and at 100 percent in the left ear.  
The diagnosis was sensorineural hearing loss in the left ear.

By rating action in May 1997, the RO granted service 
connection for hearing loss of the left ear and assigned a 
noncompensable rating, pursuant to Diagnostic Code 6100, from 
the date of the initial claim.  

The veteran contends that he should be entitled to a 
compensable evaluation for his service connected left ear 
hearing loss.  

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as measured by the results of speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for service connected 
defective hearing, the rating schedule establishes 11 
auditory acuity levels, designated from level I for 
essentially normal auditory acuity to level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110.  
Hearing loss evaluations are determined by a mechanical 
application of the rating schedule after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 
Vet.App. 345, 349 (1992).

In the case where hearing loss in only one ear is service 
connected, the hearing in the non-service-connected ear is 
taken as normal (level I), unless the veteran is shown to be 
completely deaf in that ear.  See 38 C.F.R. § 3.383(a) and 
VAOPGCPREC 32-97 (August 29, 1997). 

The Board notes that, since the RO's rating decision in 1997, 
the regulations pertaining to rating diseases of the ear and 
other sense organs were revised effective June 10, 1999.  The 
Court has held that, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The Board has reviewed the 
revised regulations, particularly 38 C.F.R. § 4.85, Tables 
VI, VIa, and VII for evaluating the percentage of hearing 
impairment.  Table VI and Table VIa are unchanged, and Table 
VII is revised only in the respect that it lists one 
diagnostic code (6100) to represent all levels of impairment 
whereas it previously listed several codes (6100 to 6110).  
However, the regulatory revisions as they pertain to the 
present case are not substantive, and regardless which 
version of the regulations are applied, the outcome will be 
the same.  Thus, the Board finds that it would be fruitless 
to delay appellate consideration by sending this case back to 
the RO for initial consideration of the revised regulations.  

As noted above, on the most recent VA examination in 1996, 
there was an average pure tone threshold of 31 decibels in 
the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz.  
Speech discrimination ability in that ear was 100 percent.  
This corresponds to level I hearing acuity in the left ear, 
as set forth in the rating schedule.  Since the record does 
not show that the veteran is deaf in either ear, the hearing 
in the non-service-connected right ear is taken as normal, 
corresponding to level I hearing acuity.  Accordingly, a 
compensable evaluation is not warranted for left ear hearing 
loss, pursuant to Diagnostic Code 6100.  The Board has 
carefully reviewed the records as well as the veteran's 
contentions; however, the objective evidence as a whole does 
not demonstrate greater disability than is recognized by the 
noncompensable evaluation currently assigned the left ear 
hearing loss under Diagnostic Code 6100.

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected left ear 
hearing loss, as dictated in Fenderson, and finds that at no 
time since he filed his claim for service connection has the 
service-connected left ear hearing loss been more disabling 
than currently rated.


ORDER

Entitlement to service connection for a gastric ulcer is 
denied.

The veteran's claim for a rating in excess of 10 percent for 
tension headaches is denied.

The veteran's claim for a compensable rating for left ear 
hearing loss is denied.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1998).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 

Vet. App. 363 (1992).  Thus, any additional relevant medical 
records should be secured on remand.

The RO's attention is directed to the Court's decision in the 
case of DeLuca v. Brown, 8 Vet.App. 202 (1995).  Therein, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 (1998) or 38 C.F.R. § 4.45 (1998).  
It was specified that the medical examiner should be asked to 
determine the extent of functional disability due to pain and 
determine whether the joint in question exhibited weakened 
movement, excess fatigability or incoordination, and such 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss or ankylosis 
due to any weakened movement, excess fatigability or 
incoordination.  It was also held that 38 C.F.R. § 4.14 
(1998) (avoidance of pyramiding) did not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

The Board finds that since the neither of the VA examinations 
were conducted according to the mandates of DeLuca.  The 
Board also notes that at the RO hearing in June 1998, the 
veteran's representative contended, and the hearing officer 
agreed, that an examination conducted pursuant to the 
requirements of DeLuca and 38 C.F.R. §§ 4.40, 4.45 was 
necessary.  

Of record is the report of the most recent VA examination in 
June 1998, on which the examiner noted the veteran's 
complaints, including having left knee pain and discomfort 
that occurred after more than 15 minutes of sitting or after 
any physical activities.  Although it was noted that the 
veteran had limitation of range of left knee motion, the 
examiner did not indicate whether range of motion was further 
limited by pain, and if so, whether such determination could 
be portrayed in terms of the degree of additional range of 
motion loss due to pain.  Moreover, the examiner did not 
indicate whether the left knee exhibited weakened movement, 
excess fatigability, or incoordination, or whether it was 
feasible to express such 

findings in terms of the degree of additional range of motion 
loss, pursuant to DeLuca.  Therefore, an examination 
conducted pursuant to the requirements of DeLuca and 
38 C.F.R. §§ 4.40 and 4.45 is needed.  Accordingly, the case 
is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his left knee disability since April 
1997.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination, in 
order to ascertain the nature and 
severity of his service connected left 
knee disability.  The claims folder must 
be reviewed by the examiner prior to 
conducting the examination (and the 
examiner should specifically note that 
the file has been reviewed).  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should note whether there 
are any further limitations due to pain 
and, if so, quantify the degree of 
additional impairment due to pain.  The 
examiner should be asked to determine 
whether the veteran's left knee exhibits 
weakened movement, excess fatigability, 
or incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner 

should also provide an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the left knee is used repeatedly 
over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record, with consideration 
specifically being given to the separate 
ratings for left knee instability and 
limitation of motion.  If any action 
taken remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case and 
a reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 

